Exhibit 10.32

MEAD JOHNSON & COMPANY

BENEFIT EQUALIZATION PLAN—RETIREMENT SAVINGS PLAN

(Effective as of February 9, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

I.

   Definitions    1    A.    “Account Balance”    1    B.    “Administrative
Agent”    1    C.    “Annual Benefit Salary or Wages”    1    D.   
“Beneficiary”    1    E.    “Benefits Committee”    1    F.    “BEP—Retirement
Plan”    2    G.    “BEP-RIP Credits”    2    H.    “Board of Directors”    2   
I.    “Claims Appeal Guidelines”    2    J.    “Code”    2    K.    “Company”   
2    L.    “Company Stock Fund”    2    M.    “Compensation Committee”    2   
N.    “Deferral Credits”    2    O.    “Effective Date”    2    P.    “Employee”
   2    Q.    “Employer Credits”    2    R.    “Employing Company Contributions”
   3    S.    “ERISA”    3    T.    “Fixed Income Fund”    3    U.   
“Investment Adjustments”    3    V.    “Participant”    3    W.   
“Participating Employer”    3    X.    “Plan”    3    Y.    “Plan Account”    3
   Z.    “Plan Year”    3    AA.    “Prior BMS Plan”    3    BB.    “Rule of 70
Treatment”    4    CC.    “Savings Plan”    4    DD.    “Savings Plan Account”
   4    EE.    “Separation From Service”    4    FF.    “Specified Employee”   
4    GG.    “Transferred Credits”    4    HH.    “Unforeseeable Emergency”    5
   II.    “Year of Service”    5

II.

   Purpose and History of the Plan    5

III.

   Eligibility and Participation in the Plan    6    A.    Eligible Participants
   6    B.    Cessation of Participation    6

 

i



--------------------------------------------------------------------------------

IV.

   Calculation of Benefits    6    A.    Credits to Plan Accounts    6    B.   
Code Section 415 Deferral Credits    8    C.    Code Section 401(a)(17) Deferral
Credits    8    D.    Employer Credits    8    E.    Suspension of Deferrals   
9    F.    Investment Adjustments to Plan Accounts    9

V.

   Vesting    11

VI.

   Time and Form of Payment of Account Balance    11    A.    Plan Payments   
11    B.    De Minimis Lump Sum    13    C.    Specified Employees    13    D.
   Payment of Account Balances in the Event of the Participant’s Death    13   
E.    Distribution for Unforeseeable Emergency    15    F.    Other Permissible
Payment Events    15    G.    No Post-Separation Elections    16

VII.

   Administration of the Plan    16    A.    Administration    16    B.   
Delegation    16    C.    Limitation of Liability    16    D.    Indemnification
   17    E.    Claims Procedure    17    F.    Expense    18

VIII.

   General Provisions    18    A.    Termination of the Plan    18    B.    Plan
Not a Contract of Employment    19    C.    Amendment    19    D.    Funding   
19    E.    Facility of Payment    21    F.    Withholding Taxes    21    G.   
Compliance with Code Section 409A    21    H.    Construction    23    I.   
Successors and Assigns    23

IX.

   Effective Date    24

 

ii



--------------------------------------------------------------------------------

MEAD JOHNSON & COMPANY

BENEFIT EQUALIZATION PLAN—RETIREMENT SAVINGS PLAN

(Effective as of February 9, 2009)

 

I. Definitions.

Unless the context or subject matter otherwise requires, the definitions set
forth in this Section I shall govern in this Plan (as herein defined).
Notwithstanding anything herein to the contrary, to the extent capitalized terms
in this Plan conflict with such terms in the Savings Plan (as herein defined),
the terms of the Savings Plan shall control.

A. “Account Balance” shall mean the sum of the Transferred Credits, Deferral
Credits and Employer Credits made to a Participant’s Plan Account in accordance
Article IV and/or any BEP-Retirement Plan Credits made to such Plan Account, as
adjusted to reflect Investment Adjustments, less all prior withdrawals and/or
distributions.

B. “Administrative Agent” shall mean the administrative agent of the Benefits
Committee.

C. “Annual Benefit Salary or Wages” shall have the meaning set forth for such
term in the Savings Plan, any amendments thereto or modifications thereof.

D. “Beneficiary” shall mean the person or persons entitled to receive payment of
the unpaid portion of a Participant’s Benefits in the event of the Participant’s
death, determined in accordance with Section VI.D.

E. “Benefits Committee” shall mean the committee appointed by the Board of
Directors to administer this Plan. The Benefits Committee shall serve as Plan
Administrator of the Plan.



--------------------------------------------------------------------------------

F. “BEP—Retirement Plan” shall mean the Mead Johnson & Company Benefit
Equalization Plan—Retirement Plan, and as amended from time to time.

G. “BEP-RIP Credits” shall mean amounts credited to a Participant’s Plan Account
pursuant to the Participant’s distribution election, if any, under the
BEP—Retirement Plan.

H. “Board of Directors” shall mean the Board of Directors of the Company.

I. “Claims Appeal Guidelines” shall mean the Claims Appeal Guidelines for the
Mead Johnson & Company Retirement Savings Plan and the Mead Johnson & Company
Benefit Equalization Plan—Retirement Savings Plan, attached hereto as Exhibit A,
and as amended from time to time.

J. “Code” shall mean the Internal Revenue Code of 1986, as amended.

K. “Company” shall mean Mead Johnson & Company and any successor or successors
thereof.

L. “Company Stock Fund” shall have the meaning set forth for such term in the
Savings Plan, and as amended from time to time.

M. “Compensation Committee” shall mean the Compensation Committee of the Board
of Directors.

N. “Deferral Credits” means amounts credited to a Participant’s Plan Account
pursuant to Sections IV.B. and IV.C.

O. “Effective Date” shall mean February 9, 2009,

P. “Employee” shall have the meaning set forth for such term in the Savings
Plan, and as amended from time to time.

Q. “Employer Credits” shall mean amounts credited to a Participant’s Plan
Account pursuant to Section IV.D.

 

2



--------------------------------------------------------------------------------

R. “Employing Company Contributions” shall have the meaning set forth for such
term in the Savings Plan, and as amended from time to time.

S. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

T. “Fixed Income Fund” shall have the meaning set forth for such term in the
Savings Plan, and as amended from time to time.

U. “Investment Adjustments” shall mean increases or reductions to a
Participant’s Account Balance to reflect the performance of the investment funds
in which the Participant’s Plan Account is hypothetically deemed invested in
accordance with Section IV.F.

V. “Participant” shall mean each participant in this Plan as determined in
accordance with Article III.

W. “Participating Employer” means any corporation participating in the Savings
Plan.

X. “Plan” shall mean the Mead Johnson & Company Benefit Equalization Plan—
Retirement Savings Plan, as set forth herein, as amended from time to time.

Y. “Plan Account” shall mean the unfunded notional bookkeeping account or
accounts reflecting (1) amounts credited to this Plan on behalf of a
Participant, (2) amounts credited to this Plan on behalf of such Participant
from the BEP—Retirement Plan and (3) Investment Adjustments.

Z. “Plan Year” shall mean the calendar year.

AA. “Prior BMS Plan” shall mean the Bristol-Myers Squibb Company Benefit
Equalization Plan—Savings and Investment Program, as amended and restated
effective January 1, 2008, as in effect on the day immediately preceding the
Effective Date, which is attached hereto as Exhibit B.

 

3



--------------------------------------------------------------------------------

BB. “Rule of 70 Treatment” shall occur upon a Participant’s eligibility for Rule
of 70 benefits under the terms and conditions of the Mead Johnson & Company
Retirement Income Plan, as amended from time to time.

CC. “Savings Plan” shall mean the Mead Johnson & Company Retirement Savings
Plan, as amended from time to time.

DD. “Savings Plan Account” shall mean a Participant’s separate account, and each
sub-account, under the Savings Plan.

EE. “Separation From Service” shall mean a Participant’s voluntary or
involuntary severance of employment with the Company, except by reason of
temporary absence, death or transfer to an affiliate or subsidiary of the
Company; provided, however, that for purposes of the Plan, a Separation From
Service shall not occur until the date that a Participant experiences a
“separation from service” from the Company or other Participating Employer, as
applicable, within the meaning of Code Section 409A(a)(2)(A)(i) and Treas. Reg.
Section 1.409A-1(h).

FF. “Specified Employee” shall mean a “specified employee” within the meaning of
Code Section 409A(a)(2)(B)(i) and U.S. Treasury regulation Section 1.409A-1(h),
as determined annually under the Company’s administrative procedure for such
determinations for purposes of all plans subject to Code Section 409A.

GG. “Transferred Credits” shall mean amounts credited to a Participant’s Plan
Account, in accordance with Section IV.A., reflecting the Participant’s account
balance, if any, under the Prior BMS Plan as of the close of business on the day
immediately preceding the Effective Date, which was assigned to and assumed by
the Company under this Plan as of the Effective Date.

 

4



--------------------------------------------------------------------------------

HH. “Unforeseeable Emergency” shall mean a severe financial hardship to a
participant resulting from (1) an illness or accident of the Participant or the
Participant’s spouse, Beneficiary or dependent (as defined in Section 152 of the
Code, without regard to section 152(b)(1), (b)(2) and (d)(1)(b)), (ii) loss of
the Participant’s property due to casualty, or (iii) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of the Benefits Plan Committee. Any determination by the Benefits Committee as
to whether a Participant is faced with an Unforeseeable Emergency shall be made
in accordance with the requirements of Treasury Regulation
Section 1.409A-3(i)(3).

II. “Year of Service” shall have the meaning set forth for such term in the
Savings Plan, and as amended from time to time.

 

II. Purpose and History of the Plan.

The purpose of this Plan is to provide benefits for certain Employees
participating in the Savings Plan whose funded benefits are or will be limited
by application of ERISA and the Code. The Plan is intended to be an unfunded
“excess benefit plan” as that term is defined in Section 3(36) of ERISA with
respect to those Participants whose benefits under the Savings Plan have been
limited by Section 415 of the Code, and a “top hat” plan meeting the
requirements of Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA
with respect to those Participants whose benefits under the Savings Plan have
been limited by Section 401(a)(17) of the Code.

The obligation to pay liabilities and obligations of the Prior BMS Plan with
respect to Employees who were active participants in the Prior BMS Plan as of
the day immediately preceding the Effective Date were assigned to and assumed by
the Company under this Plan as of the Effective Date, and all amounts credited
under the Prior BMS Plan with respect to such Employees continue to be credited
under this Plan.

 

5



--------------------------------------------------------------------------------

III. Eligibility and Participation in the Plan.

A. Eligible Participants. Each Employee who was an active participant in the
Prior BMS Plan as of the day immediately preceding the Effective Date shall be a
Participant in the Plan as of the Effective Date. Each other Employee who is a
participant in the Savings Plan and who is employed by a Participating Employer
shall be eligible to participate in this Plan and shall become a Participant in
this Plan when (1) the allocation to his Savings Plan Account would exceed the
limitations on benefits and contributions imposed by Section 415 of the Code, or
(2) amounts of his compensation would be excluded from his Annual Benefit Salary
or Wages determined under the Savings Plan by reason of the application of
Section 401(a)(17) of the Code.

B. Cessation of Participation. Participation in the Plan shall terminate upon
the Participant’s Separation From Service with the Company or other
Participating Employer, as applicable, except, however, that an individual who
has a vested Account Balance under the Plan after his or her Separation From
Service will continue to be treated as a Participant (other than for purposes of
receiving Deferral Credits and Employer Credits under Article IV) until his or
her entire Account Balance has been distributed or forfeited.

 

IV. Calculation of Benefits.

A. Credits to Plan Accounts. The Company shall establish and maintain a Plan
Account in the name of each Participant. As of the Effective Date, the Plan
Account of each Participant who was an active participant in the Prior BMS Plan
on the day immediately

 

6



--------------------------------------------------------------------------------

preceding the Effective Date shall be credited with an amount of Transferred
Credits equal to the Participant’s final account balance under the Prior BMS
Plan. Thereafter, Deferral Credits and Employer Credits shall be made to the
Plan Account of each Participant as provided in this Article IV only for those
Plan Years in which (1) he has elected to have a percentage of his Annual
Benefit Salary or Wages contributed on his behalf to the Savings Plan and (2) he
also has in effect an irrevocable election, made prior to the Plan Year with
respect to which such deferral relates, to defer a like percentage of his Annual
Benefit Salary or Wages under this Plan (or under the Prior BMS Plan, with
respect to deferrals of 2009 Annual Benefit Salary or Wages), to be credited to
his Plan Account in the manner described in Sections IV.B. and IV.C.
Notwithstanding the forgoing, (1) a Participant’s deferral election under this
Plan (or the Prior BMS Plan) for a Plan Year may not be modified or terminated
after the start of such Plan Year to reflect changes, if any, that the
Participant makes to his contribution elections under the Savings Plan and (2) a
Participant’s Plan Account may not be credited with Deferral Credits under both
Section IV.B. and Section IV.C. for the same pay period. To the extent that, for
any pay period, a Participant meets the requirements for Deferral Credits under
both Section IV.B. and IV.C., Deferral Credits for such pay period shall be
provided under Section IV.B. only. Deferral Credits and Employer Credits to
Participant’s Plan Accounts shall be made on a payroll period basis, (at the
same time Savings Plan contributions are allocated to the Participant’s Savings
Plan Account), based on the proportionate amount of such Participant’s Annual
Benefit Salary or Wages attributable to each such payroll period. The
Participant’s Annual Benefit or Salary Wages shall be reduced by the amount of
Deferral Credits for any pay period a Participant meets the requirements for
Deferral Credits under Section IV.B. and/or IV.C.

 

7



--------------------------------------------------------------------------------

B. Code Section 415 Deferral Credits. The Plan Account of each Participant who
(1) meets the requirements of Section IV.A. for a Plan Year and (2) is precluded
from making additional pre-tax or after-tax elective deferrals, or from
receiving additional employer contributions, to his Savings Plan Account due to
the limitations of Section 415 of the Code for such Plan Year, shall be credited
with an amount equal to the percentage of his Annual Benefit Salary or Wages
that he elected to defer under the Plan (or Prior BMS Plan) for such Plan Year
for the period commencing as of the first payroll period that the Participant is
precluded from making or receiving any additional contributions to his Savings
Plan Account due to the application of Code Section 415, through the last
payroll period of the Plan Year.

C. Code Section 401(a)(17) Deferral Credits. The Plan Account of each
Participant who (1) meets the requirements of Section IV.A. for a Plan Year and
(2) is precluded from making additional pre-tax or after-tax elective deferrals
to his Savings Plan Account because such Participant’s Annual Benefit Salary or
Wages exceed the limitations of Section 401(a)(17) of the Code, shall be
credited with an amount equal to the percentage of his Annual Benefit Salary or
Wages that he elected to defer under the Plan (or Prior BMS Plan) for such Plan
Year for the period commencing as of the first payroll period that the
Participant is precluded from making any additional contributions to his Savings
Plan Account due to the application of Code Section 401(a)(17), through the last
payroll period of the Plan Year or, if sooner, through the first payroll period
for which amounts begin to be credited to the Participant’s Plan Account
pursuant to Section IV.B. for such Plan Year.

D. Employer Credits. The Plan Account of each Participant who receives Deferral
Credits under Section IV.B. or IV.C. shall also be credited with an amount equal
to the amount of Employing Company Contributions, if any, that would have been
contributed to the Savings Plan on such Participant’s behalf for such Plan Year
(without regard to the limitations imposed under Section 415 or

 

8



--------------------------------------------------------------------------------

401(a)(17) of the Code, which would limit the amount of such Employing Company
Contributions that may be contributed to the Savings Plan on the Participant’s
behalf for such Plan Year) if an amount equal to the Deferral Credits determined
under Section IV.B. and/or Section IV.C., as the case may be, had been
contributed to the Savings Plan.

E. Suspension of Deferrals. A Participant may petition the Benefits Committee or
its designee to cancel his deferrals under this Plan during any period of time
that the Participant establishes to the satisfaction of the Benefits Committee
that he is facing an Unforeseeable Emergency. If the petition for suspension is
approved, such cancellation shall take effect as of the first payroll period
following the date of approval. Notwithstanding the foregoing, a Participant’s
deferrals under the Plan shall be automatically cancelled during a Plan Year if
the Participant applies for and receives a hardship withdrawal under the Savings
Plan in accordance with Treas. Reg. Section 1.401(k)-1(d)(3), but only to the
extent that the Participant’s elective deferrals under the Savings Plan are
suspended on account of such hardship withdrawal. If deferrals by a Participant
have been cancelled during a Plan Year due to an Unforeseeable Emergency or on
account of his receiving a hardship withdrawal under the Savings Plan, the
Participant will not be eligible to make any further deferrals in respect of
that Plan Year. The Participant may be eligible to elect to make deferrals for
subsequent Plan Years provided that such elections are made prior to the Plan
Year with respect to which such deferral relates.

F. Investment Adjustments to Plan Accounts. While a Participant’s Plan Account
does not represent the Participant’s ownership of, or ownership interest in, any
particular assets, the amounts credited to the Participant’s Plan Account shall
be adjusted as of the close of each business day, or at such other times as may
be determined by the Benefits Committee, to reflect the performance of the

 

9



--------------------------------------------------------------------------------

investment funds in which such credited amounts are hypothetically deemed
invested in accordance with this Section IV.F. The investment funds in which a
Participant’s Plan Account credits are hypothetically deemed invested shall be
determined as follows:

1. On any business day the Participant may, pursuant to telephonic notification
with the Administrative Agent, (a) elect to have Plan Account credits deemed to
be invested, in 1% increments, among such funds established under the Savings
Plan, other than the Company Stock Fund, effective as of the first day of the
next payroll period (or as soon as practicable thereafter) and (b) elect that
the credits to his Plan Account under this Article IV representing any type of
investment under the Plan be deemed to be reduced to cash (in 1% increments) and
that such deemed cash be invested in such other funds which the Participant
shall designate in such election, effective as of the next business day (or as
soon as practicable thereafter).

2. Any investment election given by a Participant under this Plan or the Prior
BMS Plan shall continue in effect until changed by the Participant. To the
extent a Participant makes no election, all such credits shall be deemed to have
been invested in the default investment fund established under the Savings Plan.

3. For purposes of this Plan, “telephonic notification” shall include any form
of communication acceptable to the Administrative Agent, including, telephone,
telegraph, satellite or other wireless communication. A “business day” shall
mean any day the New York Stock Exchange is open for business.

 

10



--------------------------------------------------------------------------------

V. Vesting.

A Participant shall at all times be 100% vested in his Transferred Credits,
Deferral Credits and BEP-RIP Credits (and any Investment Adjustments
attributable thereto). A Participant shall become vested in Employer Credits
(and any Investment Adjustments attributable thereto) at the same time that the
corresponding Employing Company Contributions allocated to the Participant’s
Savings Plan Account become vested under the Savings Plan (or upon becoming a
Participant in this Plan, if the Participant’s Employing Company Contribution
are already vested under the Savings Plan at such time).

 

VI. Time and Form of Payment of Account Balance.

A. Plan Payments. A Participant’s vested Account Balance shall be payable to the
Participant (or his Beneficiary) in the default form of payment set forth in
Section VI.A.1. herein, unless a timely election for an alternative form of
payment is made in accordance with Section VI.A.2. herein.

1. Default Form of Payment. A Participant who, as of the date his Separation
From Service occurs, either (A) is not eligible to retire under the Savings
Plan, (B) does not satisfy the eligibility requirements of Rule of 70 Treatment
or (C) is eligible to retire under the Savings Plan or satisfies the eligibility
requirements for Rule of 70 Treatment but does not make a timely election
pursuant to Section VI.A.2. herein shall receive his accrued and vested Account
Balance, subject to Section VI.C. herein, in a cash lump sum payment within 60
days following such Participant’s Separation From Service.

2. Alternative Form of Payment. A Participant who, as of the date his Separation
From Service occurs, is either eligible to retire under the Savings Plan or
satisfies the eligibility requirements for Rule of 70 Treatment shall be
permitted to elect to

 

11



--------------------------------------------------------------------------------

receive his vested Account Balance at a deferred date (as set forth below),
provided that such election is made under this Plan or the Prior BMS Plan no
later than 12 months prior to the date of such Participant’s Separation From
Service. A Participant who elects to receive his Account Balance in accordance
with this Section VI.A.2. must also elect (a) when payments will commence, and
(b) whether the payment will be made in a lump sum or in annual installments of
two to 15 years. Any such elections under this Section VI.A.2. must comply with
the subsequent deferral election requirements set out in Section VI.A.4. below.
A Participant electing the alternative form of payment under this Section
VI.A.2. may not make any subsequent elections, except for a subsequent election
made in accordance with the requirements set out in Section VI.A.4.

3. Prior Elections. In the case of a Participant who, at the time of his
Separation From Service, is eligible to retire under the Savings Plan or
satisfied the eligibility requirements for Rule of 70 Treatment and who, prior
to January 1, 2007, made a timely election under the Prior BMS Plan regarding
the form of payment of his vested Account Balance (i.e., such election was made
at least twelve months prior to Separation From Service), such election shall
continue to apply to such Participant’s accrued and vested Account Balance under
this Plan and may not be changed.

4. Subsequent Deferral Elections. Any election under Section VI.A.2 to change
from the default form of payment to an alternate form of payment must satisfy
each of the following requirements:

a. Such election must be made no later than 12 months prior to the date such
Participant’s Separation From Service occurs;

 

12



--------------------------------------------------------------------------------

b. Such election will not be valid and effective until 12 months after it is
received by the Plan Administrator; and

c. Such election must provide for a payment commencement date that is at least
five years later than the date the distribution otherwise would have been made
under the default payment terms or prior payment election.

B. De Minimis Lump Sum. Notwithstanding any provision of the Plan or payment
election of a Participant to the contrary, if the value of the vested Account
Balance of a Participant is less than $10,000 as of the date of his Separation
From Service, such vested Account Balance shall be paid to or in respect of the
Participant in a single lump sum on the first day of the month following such
Participant’s Separation From Service.

C. Specified Employees. Notwithstanding any provision of the Plan or payment
election of a Participant to the contrary, if a Participant is a Specified
Employee at his Separation From Service, payment of the portion of his Account
Balance that was credited or vested under this Plan or the Prior BMS Plan on or
after January 1, 2005 shall occur no earlier than the date that is six-months
after the Participant’s Separation From Service (unless such Participant dies,
in which event the vested Account Balance shall be payable in accordance with
Section VI.D. hereof). Any portion of the vested Account Balance that would
otherwise be paid to a Specified Employee prior to the end of such six-month
period shall be paid on the last day of the payroll period that begins
coincident with or next following the six-month anniversary of the Participant’s
Separation From Service.

D. Payment of Account Balances in the Event of the Participant’s Death. A
Participant may designate a Beneficiary to receive payment of all or part of the
value of his vested Account Balance in the event of his death, if such
Beneficiary shall be living at the

 

13



--------------------------------------------------------------------------------

time of his death; provided, however, that if the Participant has elected to
have his benefit under the Savings Plan paid in the form of a “qualified joint
and survivor annuity,” then the Participant’s Beneficiary shall be his spouse. A
Participant may, subject to the preceding sentence, change or revoke a
designation of Beneficiary and such designation, change or revocation shall be
on a form to be provided for this purpose and shall be signed by the Participant
shall be valid only if delivered to his Participating Employer prior to his
death. In the event of the death of the Participant prior to the Participant’s
attainment of age 55 with 10 or more Years of Service with the Participating
Employer or satisfaction of the eligibility requirements for Rule of 70
Treatment, the value of his vested Account Balance with respect to which a
designation of Beneficiary has been made (to the extent it is valid and
enforceable under applicable law) shall be distributed to the surviving
designated Beneficiary in a cash lump sum payment within 90 days after the
Participant’s death. In the event of the death of the Participant after the
Participant has attained age 55 with 10 or more Years of Service with the
Participating Employer or has satisfied the eligibility requirements for Rule of
70 Treatment, the value of his vested Account Balance with respect to which a
designation of Beneficiary has been made (to the extent it is valid and
enforceable under applicable law) shall be distributed to the surviving
designated Beneficiary at the same time and in the same form of payment that
would have been made to the Participant had he survived. In the event of the
Beneficiary’s death after payments have commenced to the Beneficiary, but prior
to the complete distribution of the Participant’s vested Account Balance, the
remaining value of the Participant’s Account Balance shall be distributed to the
Beneficiary’s estate in a cash lump sum payment within 90 days following his
death. If the Participant has not designated a Beneficiary, or if no Beneficiary
shall be living at the time of the Participant’s death,

the value of the Participant’s vested Account Balance shall be distributed in a
cash lump sum payment within 90 days following his death to the person or
persons in the first of the following classes of successive preference:

 

  1. The Participant’s surviving spouse.

 

14



--------------------------------------------------------------------------------

  2. Equally among the Participant’s surviving children.

 

  3. Equally among the Participant’s surviving parent.

 

  4. Equally among the Participant’s surviving brothers and sisters.

 

  5. The Participant’s executors or administrators.

Payment to one or more of such persons shall completely discharge the Plan with
respect to the amount so paid. Notwithstanding the above, if the Participant has
designated a Beneficiary under the Savings Plan, such designation shall be
deemed a designation for purposes of this Plan unless a separate beneficiary
designation is made under this Plan in accordance with the foregoing.

E. Distribution for Unforeseeable Emergency. If a Participant shall establish to
the satisfaction of the Benefits Committee or its designee in accordance with
principles and procedures established by the Benefits Committee which are
applicable to all persons similarly situated that a withdrawal to be made by him
pursuant to this Section VI.E. is to be made by reason of an Unforeseeable
Emergency, the Participating Employer shall distribute to the Participant the
amount reasonably necessary to meet such Unforeseeable Emergency but not more
than the value of his vested Account Balance.

F. Other Permissible Payment Events. All or a portion of the value of the vested
Account Benefits may be paid if and to the extent reasonably necessary to permit
the Participant to avoid the violation of an applicable Federal, state, local or
foreign ethics law or conflicts of interest law within the meaning of final
Treas. Reg. Section. 1.409A-3(j)(4)(iii)(B).

 

15



--------------------------------------------------------------------------------

G. No Post-Separation Elections. Notwithstanding anything herein to the
contrary, a Participant may not make any election(s) regarding the time and form
of the payment of the value of his vested Account Balance subsequent to the
occurrence of his Separation From Service.

 

VII. Administration of the Plan.

A. Administration. The Benefits Committee shall administer this Plan. As Plan
Administrator, the Benefits Committee shall have full discretionary authority to
determine all questions arising in connection with the Plan, including its
interpretation, application and administration, may adopt procedural rules, and
may employ and rely on such legal counsel, such actuaries, such accountants and
such agents as it may deem advisable to assist in the administration of the
Plan. Any and all decisions of the Benefits Committee as to interpretation or
application of this Plan shall be conclusive and binding on all person, shall be
given full force and effect, and shall be reviewed by any court or arbitrator on
an arbitrary and capricious standard, rather than a de novo standard.

B. Delegation. The Benefits Committee may (1) designate a person or persons
and/or appoint an administrative committee to carry out the day-to-day
administration of the Plan, and (2) authorize any agent to execute or deliver
any instrument or make any payment on the Benefits Committee’s behalf or provide
such services as the Benefits Committee may require in carrying out the
provisions of the Plan.

C. Limitation of Liability. Neither the Benefits Committee nor any member of the
Board of Directors nor any officer, employee or agent of the Company shall incur
any liability individually or on behalf of any other individuals or on behalf of
the Company for

 

16



--------------------------------------------------------------------------------

any act, or failure to act, in relation to the Plan or the funds of the Plan
unless such action or inaction is adjudged to be due to fraud. The Benefits
Committee and each member of the Board of Directors shall be entitled, in good
faith, to rely or act upon any report or other information furnished to him by
any other officer or other employee of the Company, the Company’s independent
certified public accountants, or any executive compensation consultant, legal
counsel or other professional retained by the Company. None of the Benefits
Committee, the Compensation Committee or any member of the Board of Directors
shall be entitled to act on or decide any matter relating solely to himself or
any of his rights or benefits under the Plan.

D. Indemnification. The Benefits Committee, each member of the Board of
Directors and their delegates, and the officers, employees and agents of the
Company shall be indemnified by the Company against any and all liabilities
arising by reason of any act, or failure to act, in relation to the Plan or the
funds of the Plan, including, without limitation, expenses incurred in the
defense of any claim relating to the Plan or the funds of the Plan, and amounts
paid in any compromise or settlement relating to the Plan or the funds of the
Plan, unless such action or inaction is adjudged to be due to fraud.

E. Claims Procedure. All claims for benefits under the Plan shall be submitted
and reviewed in accordance with the Claims Appeal Guidelines. No claimant shall
institute any action or proceeding in any state or federal court of law or
equity or before any administrative tribunal or arbitrator for a claim of
benefits under the Plan until the claimant has first exhausted the Plan’s review
procedures set forth in the Claims Appeal Guidelines. Any and all decisions of
the Company pursuant to the Claims Appeal Guidelines shall be conclusive and
binding on all persons, shall be given full force and effect, and shall be
reviewed by any court or arbitrator on an arbitrary and capricious standard,
rather than a de novo standard.

 

17



--------------------------------------------------------------------------------

F. Expense. Expenses of the Benefits Committee attributable to the
administration of the Plan shall be paid directly by the Company.

 

VIII. General Provisions.

A. Termination of the Plan. The Board of Directors reserves the right to
terminate the Plan at any time, and the Company or any other Participating
Employer may terminate this Plan with respect to its Employees who participate
in the Savings Plan; provided, however, that no such termination shall be
effective retroactively. As of the effective date of termination of the Plan:

1. The rights of a Participant to his Plan Account established under this Plan
shall become non-forfeitable.

2. The Account Balance of any Participant (or his Beneficiary) whose Account
Balance payments have commenced shall continue to be paid;

3. No further amounts may be credited to the Plan Accounts of Participant whose
Account Balance payments have not commenced and such Participant (or his
Beneficiary) shall retain the right to an Account Balance hereunder; and

4. Account Balance payments that have not commenced as of the Plan termination
date may be accelerated provided that (a) the Company’s termination and
liquidation of the Plan does not occur proximate to a downturn in the financial
health of the Company, (b) no payment of Account Balances are made earlier than
12 months after all action necessary to irrevocably terminate and liquidate the
Plan has been completed other than payments that would be payable under the
terms of the Plan if the action to terminate and liquidate the Plan had not
occurred, (c) all payment of Account Balances are completed within 24 months
thereafter, (d) all other nonqualified account balance plans maintained by the
Company are terminated with respect to all

 

18



--------------------------------------------------------------------------------

participants in such plans and such plans would be aggregated under final Treas.
Reg. Section 1.409A-1(c), (e) the Company does not adopt a new plan that would
be aggregated with any terminated plan under final Treas. Reg.
Section 1.409A-1(c) if the Participant participated in both plans, at any time
within three years following the date the Company takes all necessary action to
irrevocably terminate and liquidate the Plan, and (f) the conditions of final
Treas. Reg. Section 1.409A-3(j)(ix)(C) are satisfied.

B. Plan Not a Contract of Employment. Nothing in this Plan shall be construed as
giving any Employee the right to be retained in the employ of any Participating
Employer. Each Participating Employer in the Plan expressly reserves the right
to dismiss any Employee at any time without regard to the effect which such
dismissal might have upon him under the Plan.

C. Amendment. This Plan may be amended at any time by the Compensation Committee
or by the Benefits Committee at any time in accordance with the materiality
guidelines regarding modifications to employee benefit plans established by the
Compensation Committee, except that no such amendment shall deprive any
Participant of the amount then credited to his Plan Account and vested at the
time of such amendment.

D. Funding. All amounts payable in accordance with this Plan shall constitute a
general unsecured obligation of the Company and the other Participating
Employers. Benefits payable under this Plan, as well as any administrative costs
related to the Plan, shall not be funded and shall be made out of the general
assets of the Company and the other Participating Employers or any grantor trust
established for this purpose.

 

19



--------------------------------------------------------------------------------

The Company may, in its discretion, establish a grantor trust for the benefit of
the Participants of the Plan. The assets placed in such trust shall be held
separate and apart from other Company funds and shall be used exclusively for
the purposes set forth in the Plan and the applicable trust agreement, subject
to the following conditions:

1. the creation of said trust shall not cause the Plan to be other than
“unfunded” for purposes of Title I of ERISA;

2. the Company shall be treated as “grantor” of said trust for purposes of
Section 677 of the Code;

3. the agreement of such trust shall provide that its assets may be used upon
the insolvency or bankruptcy of the Company to satisfy claims of the Company’s
general creditors and that the rights of such general creditors are enforceable
by them under federal and state law;

4. the trust shall not be established as an offshore trust; and

5. the trust shall not provide that its assets will become restricted to the
payment of the Account Balances in the event of a change in the financial health
of the Company.

To the extent that a grantor trust is established by the Company, the Benefits
Committee may from time to time reserve unto itself the right to vote any shares
of equity securities held in a trust fund or may permit such other committee, or
investment manager or managers as it may designate to exercise such
responsibility.

No Participant or Beneficiary shall have any right, title or interest whatsoever
in or to any investments that the Company may make to aid the Company in meeting
its obligation hereunder or assets held by any trust. Nothing contained in this
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Company and any Participant or Beneficiary. To the extent that any person
acquires a right to receive payments from the Company hereunder, such rights are
no greater than the right of an unsecured general creditor of the Company.

 

20



--------------------------------------------------------------------------------

E. Facility of Payment. In the event that the Company shall find that a
Participant or Beneficiary is unable to care for his affairs because of illness
or accident, or because such individual is a minor or has died, the Company may,
unless a claim shall have been made therefore by a duly appointed legal
representative, direct that any benefit payment due to him pursuant to this
Plan, to the extent not payable from a grantor trust, be paid on his behalf to
his spouse, a child, a parent or other blood relative, or to a person with whom
he resides, and any such payment so made shall be a complete discharge of the
liabilities of the Company and the Plan therefor.

F. Withholding Taxes. The Company shall deduct from any payment made under the
Plan the amount of withholding taxes due any federal, state or local authority
in respect of such payment and take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for payment of such
withholding.

G. Compliance with Code Section 409A.

1. It is intended that the terms of the Plan and Participant and Beneficiary
rights hereunder meet applicable requirements of Code Section 409A and the final
Treasury Regulations promulgated thereunder so that a Participant or Beneficiary
is not deemed to be in constructive receipt of compensation until such time as
benefits are actually paid. The Plan shall be interpreted and administered to
the extent possible in a manner consistent with the foregoing statement of
intent.

 

21



--------------------------------------------------------------------------------

2. In each case where the Plan provides for the payment of amounts within a
designated period of time after Separation From Service (e.g., within 60 days
after Separation From Service) and such period begins and ends in different
calendar years, the exact payment date within such range shall be determined by
the Plan Administrator, in its sole discretion, and the Participant shall have
no right to designate the year in which the payment shall be made.

3. If the Participant (or his Beneficiary) notifies the Benefits Committee (with
specificity as to the reason therefore) that the Participant (or his
Beneficiary) believes that any provision of this Plan (or of any award of
compensation) would cause the Participant (or his Beneficiary) to incur income
tax prior to the receipt of payment or any additional tax or interest under Code
Section 409A and, upon notice, the Benefits Committee or its designee concurs
with such belief, or if the Benefits Committee or its designee (without any
obligation whatsoever to do so) independently makes such determination, the
Benefits Committee or its designee shall, after consulting with the Participant
(or the Beneficiary), reform such provision to the extent possible to attempt to
comply with Code Section 409A or to be exempt from Code Section 409A.

4. In no event whatsoever shall the Company be liable for any additional tax
interest or penalties that may be imposed on the Participant (or his
Beneficiary) as a result of Code Section 409A or any damages for failing to
comply with Code Section 409A.

 

22



--------------------------------------------------------------------------------

H. Construction.

1. This Plan shall be construed, regulated, administered and enforced under the
laws of the State of New York, without regard to its conflict of laws
provisions, to the extent such laws are not superseded by applicable federal
law.

2. Whenever appropriate, words used herein in the singular may be read in the
plural, or words used herein in the plural may be read in the singular; the
masculine may include the feminine.

3. The illegality of any particular provision of this document shall not affect
the other provisions and the document shall be construed in all respects as if
such invalid provision were omitted.

4. Headings and subheadings in the Plan are for reference only, and if there is
any conflict between such headings or subheadings and the text of the Plan, the
text shall control.

I. Successors and Assigns. The Plan shall be binding on the Company’s successors
and assigns. No right, title or interest of any kind in the Plan shall be
transferable or assignable by a Participant (or his Beneficiary) or be subject
to alienation, anticipation, sale, pledge, encumbrance, garnishment, attachment,
levy, execution or other legal or equitable process, nor be subject to debts,
contracts, liabilities or engagements, or torts of any Participant (or his
Beneficiary). Any attempt to alienate, sell, transfer, assign, pledge, garnish,
attach or take any other action subject to legal or equitable process or
encumber or dispose of any interest in the Plan shall be void.

 

23



--------------------------------------------------------------------------------

IX. Effective Date.

This Plan shall be effective as of February 9, 2009, except as otherwise
specified herein.

 

24



--------------------------------------------------------------------------------

EXHIBIT A

CLAIMS APPEALS GUIDELINES

 

25



--------------------------------------------------------------------------------

EXHIBIT B

BRISTOL-MYERS SQUIB COMPANY

BENEFIT EQUALIZATION PLAN-SAVINGS AND INVESTMENT PROGRAM

(As in effect on February 8, 2009)

 

26



--------------------------------------------------------------------------------

BRISTOL-MYERS SQUIBB COMPANY

BENEFIT EQUALIZATION PLAN—SAVINGS AND INVESTMENT PROGRAM

(as amended and restated effective as of January 1, 2007)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

I.

   Definitions    1    A.    “Account Balance”    1    B.    “Administrative
Agent”    1    C.    “Annual Benefit Salary or Wages”    1    D.   
“Beneficiary”    1    E.    “BEP—Retirement Plan”    1    F.    “BEP-RIP
Credits”    2    G.    “Claims Appeal Guidelines”    2    H.    “Code”    2   
I.    “Company”    2    J.    “Company Stock Fund”    2    K.    “Compensation
Committee”    2    L.    “Deferral Credits”    2    M.    “Employee”    2    N.
   “Employer Credits”    2    O.    “Employing Company Contributions”    2    P.
   “ERISA”    2    Q.    “Fixed Income Fund”    2    R.    “Installment Method”
   3    S.    “Investment Adjustments”    3    T.    “1991 Plan”    3    U.   
“1996 Plan”    3    V.    “Participant”    3    W.    “Participating Employer”
   3    X.    “Plan”    3    Y.    “Plan Account”    3    Z.    “Plan Year”    3
   AA.    “Rule of 70 Treatment”    3    BB.    “Savings Plan Committee”    5   
CC.    “Separation From Service”    5    DD.    “Specified Employee”    5    EE.
   “SIP”    5    FF.    “SIP Account”    5    GG.    “Unforeseeable Emergency”
   5    HH.    “Year of Service”    5

II.

   Purpose and History of the Plan    5

III.

   Eligibility and Participation in the Plan    6    A.    Eligible Participants
   6    B.    Cessation of Participation    6

 

i



--------------------------------------------------------------------------------

IV.    Calculation of Benefits    6    A.    Credits to Plan Accounts    6    B.
   Code Section 415 Deferral Credits    8    C.    Code Section 401(a)(17)
Deferral Credits    8    D.    Employer Credits    8    E.    Suspension of
Deferrals    9    F.    Investment Adjustments to Plan Accounts    9 V.   
Vesting    11 VI.    Time and Form of Payment of Account Balance    11    A.   
Pre-April 1, 1995    11    B.    April 1, 1995 to December 31, 2004    11    C.
   January 1, 2005 to December 31, 2006    11    D.    Post-December 31, 2006   
11    E.    De Minimis Lump Sum    13    F.    Specified Employees    13    G.
   Payment of Account Balances in the Event of the Participant’s Death    13   
H.    Distribution for Unforeseeable Emergency    15    I.    Other Permissible
Payment Events    15    J.    No Post-Separation Elections    16 VII.   
Administration of the Plan       A.    Administration    16    B.    Delegation
   16    C.    Limitation of Liability    16    D.    Indemnification    17   
E.    Claims Procedure    17    F.    Expense    18 VIII.    General Provisions
   18    A.    Termination of the Plan    18    B.    Plan Not a Contract of
Employment    19    C.    Amendment    19    D.    Funding    19    E.   
Facility of Payment    21    F.    Withholding Taxes    21    G.    Compliance
with Code Section 409A    21    H.    Construction    23    I.    Successors and
Assigns    23 IX.    Effective Date    24

 

ii



--------------------------------------------------------------------------------

BRISTOL-MYERS SQUIBB COMPANY

BENEFIT EQUALIZATION PLAN—SAVINGS AND INVESTMENT PROGRAM

(as amended and restated effective as of January 1, 2007)

 

X. Definitions.

Unless the context or subject matter otherwise requires, the definitions set
forth in this Section I shall govern in this Plan (as herein defined).
Notwithstanding anything herein to the contrary, to the extent capitalized terms
in this Plan conflict with such terms in the SIP (as herein defined), the terms
of the SIP shall control.

A. “Account Balance” shall mean the sum of the Deferral Credits and Employer
Credits made to a Participant’s Plan Account in accordance Article IV and/or any
BEP-RIP Credits made to such Plan Account, as adjusted to reflect Investment
Adjustments, less all prior withdrawals and/or distributions.

B. “Administrative Agent” shall mean the administrative agent of the Savings
Plan Committee.

C. “Annual Benefit Salary or Wages” shall have the meaning set forth for such
term in the SIP, any amendments thereto or modifications thereof.

D. “Beneficiary” shall mean the person or persons entitled to receive payment of
the unpaid portion of a Participant’s Benefits in the event of the Participant’s
death, determined in accordance with Section VI.G.

E. “BEP—Retirement Plan” shall mean the Bristol-Myers Squibb Company Benefit
Equalization Plan—Retirement Income Plan, and as amended from time to time.

F. “BEP-RIP Credits” shall mean amounts credited to a Participant’s Plan Account
pursuant to the Participant’s distribution election, if any, under the
BEP—Retirement Plan.



--------------------------------------------------------------------------------

G. “Claims Appeal Guidelines” shall mean the Claims Appeal Guidelines for the
Bristol-Myers Squibb Company Savings and Investment Program and the
Bristol-Myers Squibb Company Employee Incentive Thrift Plan and the Benefit
Equalization Plan of the Bristol-Myers Squibb Company and its Subsidiary or
Affiliated Corporations Participating in the Bristol-Myers Squibb Company
Savings and Investment Program, attached hereto as Exhibit A, and as amended
from time to time.

H. “Code” shall mean the Internal Revenue Code of 1986, as amended.

I. “Company” shall mean Bristol-Myers Squibb Company and any successor or
successors thereof.

J. “Company Stock Fund” shall have the meaning set forth for such term in the
SIP, and as amended from time to time.

K. “Compensation Committee” shall mean the Compensation and Management
Development Committee of the Board of Directors of the Company.

L. “Deferral Credits” means amounts credited to a Participant’s Plan Account
pursuant to Sections IV.B. and IV.C.

M. “Employee” shall have the meaning set forth for such term in the SIP, and as
amended from time to time.

N. “Employer Credits” shall mean amounts credited to a Participant’s Plan
Account pursuant to Section IV.D.

O. “Employing Company Contributions” shall have the meaning set forth for such
term in the SIP, and as amended from time to time.

P. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

2



--------------------------------------------------------------------------------

Q. “Fixed Income Fund” shall have the meaning set forth for such term in the
SIP, and as amended from time to time.

R. “Installment Method” shall have the meaning set forth for such term in
Section VI.A.

S. “Investment Adjustments” shall mean increases or reductions to a
Participant’s Account Balance to reflect the performance of the investment funds
in which the Participant’s Plan Account is hypothetically deemed invested in
accordance with Section IV.F.

T. “1991 Plan” shall mean the Bristol-Myers Company and Its Subsidiary or
Affiliated Corporations Participating in the Bristol-Myers Company Savings and
Investment Program, as in effect on January 1, 1991 and as amended from time to
time.

U. “1996 Plan” shall mean the Benefit Equalization Plan of Bristol-Myers Squibb
Company and Its Subsidiary or Affiliated Corporations Participating in the
Bristol-Myers Squibb Company Savings and Investment Program.

V. “Participant” shall mean each participant in this Plan as determined in
accordance with Article III.

W. “Participating Employer” means any corporation participating in the SIP.

X. “Plan” shall mean the Bristol-Myers Squibb Company Benefit Equalization
Plan—Savings and Investment Program, as amended and restated herein, and as
amended from time to time.

Y. “Plan Account” shall mean the unfunded notional bookkeeping account or
accounts reflecting (1) amounts credited to this Plan on behalf of a
Participant, (2) amounts credited to this Plan on behalf of such Participant
from the BEP—Retirement Plan and (3) Investment Adjustments.

 

3



--------------------------------------------------------------------------------

Z. “Plan Year” shall mean the calendar year.

AA. “Rule of 70 Treatment” shall occur upon a Participant’s eligibility for Rule
of 70 benefits under the terms and conditions of the Bristol-Myers Squibb
Company Retirement Income Plan, as amended from time to time.

BB. “Savings Plan Committee” shall mean the committee appointed by the
Compensation Committee of the Board of Directors of the Company to administer
this Plan. The Savings Plan Committee shall serve as Plan Administrator of the
Plan.

CC. “Separation From Service” shall mean a Participant’s voluntary or
involuntary severance of employment with the Company, except by reason of
temporary absence, death or transfer to an affiliate or subsidiary of the
Company; provided, however, that for purposes of Sections VI.B., VI.C., VI.D.
and VI.E., a Separation From Service shall not occur until the date that a
Participant experiences a “separation from service” from the Company or other
Participating Employer, as applicable, within the meaning of Code
Section 409A(a)(2)(A)(i) and (1) IRS Notice 2005-1 and proposed Treas. Reg.
Section 1.409A-1(h), with respect to a Separation From Service that occurs after
December 31, 2004 but prior to April 17, 2007; or (2) final Treas. Reg.
Section 1.409A-1(h), with respect to a Separation From Service that occurs on or
after April 17, 2007.

DD. “Specified Employee” shall mean a “specified employee” as determined by the
Compensation Committee or its designee in accordance with Code
Section 409A(a)(2)(B)(i).

EE. “SIP” shall mean the Bristol-Myers Squibb Company Savings and Investment
Program, and as amended from time to time.

FF. “SIP Account” shall mean a Participant’s separate account, and each
sub-account, under the SIP, and as amended from time to time.

 

4



--------------------------------------------------------------------------------

GG. “Unforeseeable Emergency” shall mean a severe financial hardship to a
participant resulting from (1) an illness or accident of the Participant or the
Participant’s spouse, Beneficiary or dependent (as defined in Section 152 of the
Code, without regard to section 152(b)(1), (b)(2) and (d)(1)(b)), (ii) loss of
the Participant’s property due to casualty, or (iii) such other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of the Savings Plan Committee. Any determination by the Savings Plan Committee
as to whether a Participant is faced with an Unforeseeable Emergency shall be
made in accordance with the requirements of Treasury Regulation
Section 1.409A-3(i)(3).

HH. “Year of Service” shall have the meaning set forth for such term in the SIP,
and as amended from time to time.

 

XI. Purpose and History of the Plan.

The purpose of this Plan is to provide benefits for certain Employees
participating in the SIP whose funded benefits are or will be limited by
application of ERISA and the Code. The Plan is intended to be an unfunded
“excess benefit plan” as that term is defined in Section 3(36) of ERISA with
respect to those participants whose benefits under the SIP have been limited by
Section 415 of the Code, and a “top hat” plan meeting the requirements of
Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA with respect to
those participants whose benefits under the SIP have been limited by
Section 401(a)(17) of the Code. This Plan is a continuation and successor plan
to the 1991 Plan. Effective as of January 1, 1996, the Savings and Investment
Committee established the 1996 Plan as a continuation and successor plan to the
1991 Plan. All amounts accrued under the 1991 Plan continue to be accrued under
this Plan.

 

5



--------------------------------------------------------------------------------

By adoption of this amended and restated document, the Company hereby amends and
restates the 1996 Plan in its entirety, effective as of January 1, 2007, except
as otherwise specified herein.

 

XII. Eligibility and Participation in the Plan.

A. Eligible Participants. Each Employee who was a Participant in the Plan as of
December 31, 2006 shall continue to be a Participant in the Plan as of
January 1, 2007. Each other Employee who is a participant in the SIP and who is
employed by a Participating Employer shall be eligible to participate in this
Plan and shall become a Participant in this Plan when (1) the allocation to his
SIP Account would exceed the limitations on benefits and contributions imposed
by Section 415 of the Code calculated from and after September 2, 1974, or
(2) amounts of his compensation would be excluded from his Annual Benefit Salary
or Wages determined under the SIP by reason of the application of
Section 401(a)(17) of the Code.

B. Cessation of Participation. Participation in the Plan shall terminate upon
the Participant’s Separation From Service with the Company or other
Participating Employer, as applicable, except, however, that an individual who
has a vested Account Balance under the Plan after his or her Separation From
Service will continue to be treated as a Participant (other than for purposes of
receiving Deferral Credits and Employer Credits under Article IV) until his or
her entire Account Balance has been distributed or forfeited.

 

XIII. Calculation of Benefits.

A. Credits to Plan Accounts. The Company shall establish and maintain a Plan
Account in the name of each Participant. Deferral Credits and Employer Credits
shall be made to the Plan Account of each Participant as provided in this
Article IV only for those Plan Years in which (1) he has elected to have a
percentage of his Annual Benefit Salary or Wages contributed on his behalf to
the SIP and

 

6



--------------------------------------------------------------------------------

(2) he also has in effect an irrevocable election, made prior to the Plan Year
with respect to which such deferral relates, to defer a like percentage of his
Annual Benefit Salary or Wages under this Plan, to be credited to his Plan
Account in the manner described in Sections IV.B. and IV.C. Notwithstanding the
forgoing, (1) a Participant’s deferral election under this Plan for a Plan Year
may not be modified or terminated after the start of such Plan Year to reflect
changes, if any, that the Participant makes to his contribution elections under
the SIP and (2) a Participant’s Plan Account may not be credited with Deferral
Credits under both Section IV.B. and Section IV.C. for the same pay period. To
the extent that, for any pay period, a Participant meets the requirements for
Deferral Credits under both Section IV.B. and IV.C., Deferral Credits for such
pay period shall be provided under Section IV.B. only. Deferral Credits and
Employer Credits to Participant’s Plan Accounts shall be made on a payroll
period basis, (at the same time SIP contributions are allocated to the
Participant’s SIP Account), based on the proportionate amount of such
Participant’s Annual Benefit Salary or Wages attributable to each such payroll
period. The Participant’s Annual Benefit or Salary Wages shall be reduced by the
amount of Deferral Credits for any pay period a Participant meets the
requirements for Deferral Credits under Section IV.B. and/or IV.C.

B. Code Section 415 Deferral Credits. The Plan Account of each Participant who
(1) meets the requirements of Section IV.A. for a Plan Year and (2) is precluded
from making additional pre-tax or after-tax elective deferrals, or from
receiving additional employer contributions, to his SIP Account due to the
limitations of Section 415 of the Code for such Plan Year, shall be credited
with an amount equal to the percentage of his Annual Benefit Salary or Wages
that he elected to defer under the Plan for such Plan Year for the period
commencing as of the first payroll period that the Participant is precluded from
making any additional contributions to his SIP Account due to the application of
Code Section 415, through the last payroll period of the Plan Year.

 

7



--------------------------------------------------------------------------------

C. Code Section 401(a)(17) Deferral Credits. The Plan Account of each
Participant who (1) meets the requirements of Section IV.A. for a Plan Year and
(2) is precluded from making additional pre-tax or after-tax elective deferrals
to his SIP Account because such Participant’s Annual Benefit Salary or Wages
exceed the limitations of Section 401(a)(17) of the Code, shall be credited with
an amount equal to the percentage of his Annual Benefit Salary or Wages that he
elected to defer under the Plan for such Plan Year for the period commencing as
of the first payroll period that the Participant is precluded from making any
additional contributions to his SIP Account due to the application of Code
Section 401(a)(17), through the last payroll period of the Plan Year or, if
sooner, through the first payroll period for which amounts begin to be credited
to the Participant’s Plan Account pursuant to Section IV.B. for such Plan Year.

D. Employer Credits. The Plan Account of each Participant who receives Deferral
Credits under Section IV.B. or IV.C. shall also be credited with an amount equal
to the amount of Employing Company Contributions, if any, that would have been
contributed to the SIP on such Participant’s behalf for such Plan Year (without
regard to the limitations imposed under Section 415 or 401(a)(17) of the Code,
which would limit the amount of such Employing Company Contributions that may be
contributed to the SIP on the Participant’s behalf for such Plan Year) if an
amount equal to the Deferral Credits determined under Section IV.B. and/or
Section IV.C., as the case may be, had been contributed to the SIP.

E. Suspension of Deferrals. A Participant may petition the Savings Plan
Committee or its designee to cancel his deferrals under this Plan during any
period of time that the Participant establishes to the satisfaction of the
Savings Plan Committee that he is facing

 

8



--------------------------------------------------------------------------------

an Unforeseeable Emergency. If the petition for suspension is approved, such
cancellation shall take effect as of the first payroll period following the date
of approval. Notwithstanding the foregoing, a Participant’s deferrals under the
Plan shall be automatically cancelled during a Plan Year if the Participant
applies for and receives a hardship withdrawal under the SIP in accordance with
Treas. Reg. Section 1.401(k)-1(d)(3), but only to the extent that the
Participant’s elective deferrals under the SIP are suspended on account of such
hardship withdrawal. If deferrals by a Participant have been cancelled during a
Plan Year due to an Unforeseeable Emergency or on account of his receiving a
hardship withdrawal under the SIP, the Participant will not be eligible to make
any further deferrals in respect of that Plan Year. The Participant may be
eligible to elect to make deferrals for subsequent Plan Years provided that such
elections are made prior to the Plan Year with respect to which such deferral
relates.

F. Investment Adjustments to Plan Accounts. While a Participant’s Plan Account
does not represent the Participant’s ownership of, or ownership interest in, any
particular assets, the amounts credited to the Participant’s Plan Account shall
be adjusted as of the close of each business day, or at such other times as may
be determined by the Savings Plan Committee, to reflect the performance of the
investment funds in which such credited amounts are hypothetically deemed
invested in accordance with this Section IV.F. The investment funds in which a
Participant’s Plan Account credits are hypothetically deemed invested shall be
determined as follows:

1. Prior to October 1, 1994, each Participant was given the opportunity to elect
to have credits to his Plan Account made on or after October 1, 1994 deemed to
be invested in any one or a combination of the investment funds being offered
under the SIP

 

9



--------------------------------------------------------------------------------

on and after October 1, 1994, (other than the Company Stock Fund) in 1%
increments. In the event a Participant failed to make such an election, all such
credits were deemed to be invested in the investment funds as determined by the
Savings Plan Committee to be most closely resembling the investment funds the
Participant had elected with respect to the credits to his Plan Account made
prior to October 1, 1994; provided, however, that where a Participant’s existing
investment directions had allocated one-third (33  1/3%) of his Plan Account to
each of the three investment funds in existence on September 30, 1994 (other
than the Company Stock Fund), the equivalent allocation was deemed to be 33%,
33% and 34%, with 34% allocated to the least volatile investment fund (as
determined by the Savings Plan Committee) which most closely resembles the least
volatile investment fund which the Participant had elected prior to October 1,
1994.

2. Effective as of the close of business on September 30, 1994 (or as soon as
practicable thereafter), each Participant’s Plan Account was adjusted as if the
credits to his Plan Account representing a type of investment under the Plan was
reduced to cash (other than any credits representing a deemed investment in the
Fixed Income Fund) and reinvested in such investment fund or funds being offered
on and after October 1, 1994 under the SIP (other than the Company Stock Fund)
as determined by the Savings Plan Committee to most closely resemble the
respective investment fund in which such credits were deemed invested prior to
October 1, 1994.

3. On and after October 1, 1994, on any business day the Participant may,
pursuant to telephonic notification with the Administrative Agent, (a) elect to
have Plan Account credits deemed to be invested, in 1% increments, among such
funds established under the SIP, other than the Company Stock Fund, effective as
of the first day of the next payroll period (or as soon

 

10



--------------------------------------------------------------------------------

as practicable thereafter) and (b) elect that the credits to his Plan Account
under this Article IV representing any type of investment under the Plan be
deemed to be reduced to cash (in 1% increments) and that such deemed cash be
invested in such other funds which the Participant shall designate in such
election, effective as of the next business day (or as soon as practicable
thereafter). Notwithstanding the foregoing, no election under clause (b) above
with respect to credits accrued prior to October 1, 1994 was accepted during the
period beginning on September 27, 1994 and ending on or about November 30, 1994
(or as soon as practicable thereafter).

4. Any investment election given by a Participant shall continue in effect until
changed by the Participant. To the extent a Participant makes no election, all
such credits shall be deemed to have been invested in the default investment
fund established under the SIP.

5. For purposes of this Plan, “telephonic notification” shall include any form
of communication acceptable to the Administrative Agent, including, telephone,
telegraph, satellite or other wireless communication. A “business day” shall
mean any day the New York Stock Exchange is open for business.

 

XIV. Vesting.

A Participant shall at all times be 100% vested in his Deferral Credits and
BEP-RIP Credits (and any Investment Adjustments attributable thereto). A
Participant shall become vested in Employer Credits (and any Investment
Adjustments attributable thereto) at the same time that the corresponding
Employing Company Contributions allocated to the Participant’s SIP Account
become vested under the SIP (or upon becoming a Participant in this Plan, if the
Participant’s Employing Company Contribution are already vested under the SIP at
such time).

 

11



--------------------------------------------------------------------------------

XV. Time and Form of Payment of Account Balance.

A. Pre-April 1, 1995. In the case of a Participant whose Separation From Service
occurs prior to April 1, 1995, the vested Account Balance shall be payable to
the Participant (or his Beneficiary) at the same time and in the same form as
the Participant’s benefit under the SIP is payable; provided, however, that such
form of distribution is either a lump sum payment or annual installments over a
period of two to 15 years consisting of an amount equal to his vested Account
Balance divided by the number of installments then remaining (including the
installment in question) each year payable commencing as of the month designated
for commencement of such payment and as of the same month in each year
thereafter until payment of all such installments are made (the “Installment
Method”). If such form of distribution under the SIP is not one of these two
forms, the distribution to such Participant (or his Beneficiary) shall be a lump
sum payment form of distribution unless he irrevocably elects, in writing, to
receive such distribution at a later date or under the Installment Method, which
election must be made prior to his Separation From Service, and in the Plan Year
prior to, but not less than 90 days prior to, the date such lump sum is to be
paid or such installments shall commence.

B. April 1, 1995 to December 31, 2004. In the case of a Participant whose
Separation From Service occurs on or after April 1, 1995 and prior to January 1,
2005, the vested Account Balance shall be payable to the Participant (or his
Beneficiary) as follows:

1. A Participant who, as of the date of Separation From Service, has not
attained age 55 with 10 or more Years of Service with the Participating Employer
or has not satisfied the eligibility requirements for Rule of 70 Treatment,
shall be paid in the form of a cash lump sum payment payable as soon as
practicable following such Separation From Service.

 

12



--------------------------------------------------------------------------------

2. A Participant who, as of the date of Separation From Service, has attained
age 55 with 10 or more Years of Service or satisfies the eligibility
requirements for Rule of 70 Treatment shall be paid in the form of a cash lump
sum payment as soon as practicable following such Separation From Service
unless, in any Plan Year prior to the Participant’s Separation From Service, but
not less than 90 days prior to such Separation From Service, such Participant
irrevocably elected, in writing, to receive such distribution (i) at a later
date in a cash lump sum, (ii) in the Installment Method or (iii) effective
December 14, 2000, in annual installments based on the Participant’s life
expectancy or joint life expectancy of his Beneficiary commencing April 1 of the
year following the later of (A) the year in which the Participant reaches age
70- 1/2 or (B) the year in which the Participant has a Separation From Service.

3. Effective December 14, 2000, a Participant at the E-09 grade level or above
who attains age 55 with 10 or more Years of Service or satisfies the eligibility
requirements for Rule of 70 Treatment may elect prior to their Separation From
Service, but not less than 90 days prior to such Separation From Service, (A) to
receive annual installments beginning no later than April 1 of the year
following the later of (1) the year such Participant reaches age 70- 1/2 or
(2) the year in which the Participant has a Separation From Service, and (B) an
amount for the first year installment which must be no less than five percent of
such Participant’s vested Account Balance as of the payment commencement date.
Each installment thereafter would be adjusted for the cost of living increase
under the Consumer Price Index for Urban Wage Earners and Clerical Workers
(CPI-W) that is used

 

13



--------------------------------------------------------------------------------

to adjust benefits paid to Social Security beneficiaries and such installments
shall continue until the earlier of the (A) the vested Account Balance having no
more value or (B) the Participant’s death, upon which time the remaining Account
Balance would be paid in a lump sum to the designated beneficiary.

C. January 1, 2005 to December 31, 2006. In the case of a Participant whose
Separation From Service occurs on or after January 1, 2005 and prior to
January 1, 2007, the vested Account Balance shall be payable to the Participant
(or his Beneficiary) in the default form of payment set forth in Section VI.C.1.
herein, unless a timely election for an alternative form of payment is made in
accordance with Section VI.C.2. herein.

1. Default Form of Payment. A Participant who, as of the date of his Separation
From Service, is either (A) not eligible to retire under the SIP, (B) does not
satisfy the eligibility requirements for Rule of 70 Treatment or (C) is eligible
to retire under the SIP or satisfies the eligibility requirements for Rule of 70
Treatment but does not make a timely election pursuant to Section VI.C.2. herein
shall receive his vested Account Balance, subject to Section VI.F. herein, in a
cash lump sum payment within 60 days following the Participant’s Separation From
Service.

2. Alternative Forms of Payment. A Participant who, as of the date of his
Separation From Service, is either eligible to retire under the SIP or satisfies
the eligibility requirements for Rule of 70 Treatment shall be permitted to
elect payment under one or more of the following forms of payment, provided that
such election is made no later than 12 months prior to the date of such
Participant’s Separation From Service:

a. With respect to the portion of such Participant’s Account Balance credited
and vested prior to January 1, 2005: (1) in a cash lump sum payment at a
deferred date; (2) in annual installments of two to 15 years; or (3) in annual
installments based on the Participant’s life expectancy or joint life expectancy
of his Beneficiary commencing April 1 of the year following the later of (A) the
year in which the Participant reaches age 70- 1/2 or (B) the year in which the
Participant has a Separation From Service.

 

14



--------------------------------------------------------------------------------

b. With respect to the portion of such Participant’s Account Balance credited or
vested on or after January 1, 2005: (1) in a cash lump sum payment at a deferred
date; or (2) in annual installments of two to 15 years. A Participant who makes
an alternative payment election pursuant to this Section VI.C.2.b. must also
elect when payments will commence, provided that payments cannot commence
earlier than five years following such Participant’s Separation From Service;
provided, however, that if the Participant has not attained age 66 as of the
date of his Separation From Service, the commencement date cannot be later than
the year following the year in which such Participant attains age 70- 1/2;
provided further that if the Participant has attained age 66 as of the date of
his Separation From Service, the commencement date shall be the first day of the
first month following the five–year anniversary of such Participant’s Separation
From Service.

D. Post-December 31, 2006. In the case of a Participant whose Separation From
Service occurs on or after January 1, 2007, the vested Account Balance shall be
payable to the Participant (or his Beneficiary) in the default form of payment
set forth in Section VI.D.1. herein, unless a timely election for an alternative
form of payment is made in accordance with Section VI.D.2. herein.

 

15



--------------------------------------------------------------------------------

1. Default Form of Payment. A Participant who, as of the date his Separation
From Service occurs, either (A) is not eligible to retire under the SIP,
(B) does not satisfy the eligibility requirements of Rule of 70 Treatment or
(C) is eligible to retire under the SIP or satisfies the eligibility
requirements for Rule of 70 Treatment but does not make a timely election
pursuant to Section VI.D.2. herein shall receive his accrued and vested Account
Balance, subject to Section VI.F. herein, in a cash lump sum payment within 60
days following such Participant’s Separation From Service.

2. Alternative Form of Payment. A Participant who, as of the date his Separation
From Service occurs, is either eligible to retire under the SIP or satisfies the
eligibility requirements for Rule of 70 Treatment shall be permitted to elect to
receive his vested Account Balance at a deferred date (as set forth below),
provided that such election is made no later than 12 months prior to the date of
such Participant’s Separation From Service. A Participant who elects to receive
his Account Balance in accordance with this Section VI.D.2. must also elect
(a) when payments will commence, and (b) whether the payment will be made in a
lump sum or in annual installments of two to 15 years. Any such elections under
this Section VI.D.2. must comply with the subsequent deferral election
requirements set out in Section VI.D.4. below. A Participant electing the
alternative form of payment under this Section VI.D.2. may not make any
subsequent elections, except for a subsequent election made in accordance with
the requirements set out in Section VI.D.4.

 

16



--------------------------------------------------------------------------------

3. Prior Elections. In the case of a Participant whose Separation From Service
occurs on or after January 1, 2007 and who at the time of such Separation From
Service is eligible to retire under the SIP or satisfied the eligibility
requirements for Rule of 70 Treatment and who, prior to January 1, 2007, made a
timely election regarding the form of payment of his vested Account Balance
(i.e., such election was made at least twelve months prior to Separation From
Service), such election shall continue to apply to such Participant’s accrued
and vested Account Balance and may not be changed

4. Subsequent Deferral Elections. Any election under Sections VI.C.2.b or VI.D.2
to change from the default form of payment to an alternate form of payment must
satisfy each of the following requirements:

a. Such election must be made no later than 12 months prior to the date such
Participant’s Separation From Service occurs;

b. Such election will not be valid and effective until 12 months after it is
received by the Plan Administrator; and

c. Such election must provide for a payment commencement date that is at least
five years later than the date the distribution otherwise would have been made
under the default payment terms or prior payment election.

E. De Minimis Lump Sum. Notwithstanding any provision of the Plan or payment
election of a Participant to the contrary:

1. If the value of the vested Account Balance of a Participant whose Separation
From Service occurs on or after April 1, 1995 and prior to January 1, 2006 is
$15,000 or less, such vested Account Balance shall be paid to or in respect of
the Participant in a single lump sum on the first day of the month following
such Participant’s Separation From Service.

 

17



--------------------------------------------------------------------------------

2. If the value of the vested Account Balance of a Participant whose Separation
From Service occurs on or after January 1, 2006 is less than $10,000, such
vested Account Balance shall be paid to or in respect of the Participant in a
single lump sum on the first day of the month following such Participant’s
Separation From Service.

F. Specified Employees. Notwithstanding any provision of the Plan or payment
election of a Participant to the contrary, if a Participant is a Specified
Employee at his Separation From Service, payment of the portion of his Account
Balance that was credited or vested on or after January 1, 2005 shall occur no
earlier than the date that is six-months after the Participant’s Separation From
Service (unless such Participant dies, in which event the vested Account Balance
shall be payable in accordance with Section VI.G. hereof). Any portion of the
vested Account Balance that would otherwise be paid to a Specified Employee
prior to the end of such six-month period shall be paid on the last day of the
payroll period that begins coincident with or next following the six-month
anniversary of the Participant’s Separation From Service.

G. Payment of Account Balances in the Event of the Participant’s Death. A
Participant may designate a Beneficiary to receive payment of all or part of the
value of his vested Account Balance in the event of his death, if such
Beneficiary shall be living at the time of his death; provided, however, that if
the Participant has elected to have his benefit under the SIP paid in the form
of a “qualified joint and survivor annuity,” then the Participant’s Beneficiary
shall be his spouse. A Participant may, subject to the preceding sentence,
change or revoke a designation of Beneficiary and such designation, change or
revocation shall be on a form to be provided for this purpose and shall be
signed by the Participant shall be valid only if delivered to his Participating
Employer prior

 

18



--------------------------------------------------------------------------------

to his death. In the event of the death of the Participant prior to the
Participant’s attainment of age 55 with 10 or more Years of Service with the
Participating Employer or satisfaction of the eligibility requirements for Rule
of 70 Treatment, the value of his vested Account Balance with respect to which a
designation of Beneficiary has been made (to the extent it is valid and
enforceable under applicable law) shall be distributed to the surviving
designated Beneficiary in a cash lump sum payment within 90 days after the
Participant’s death. In the event of the death of the Participant after the
Participant has attained age 55 with 10 or more Years of Service with the
Participating Employer or has satisfied the eligibility requirements for Rule of
70 Treatment, the value of his vested Account Balance with respect to which a
designation of Beneficiary has been made (to the extent it is valid and
enforceable under applicable law) shall be distributed to the surviving
designated Beneficiary at the same time and in the same form of payment that
would have been made to the Participant had he survived. In the event of the
Beneficiary’s death after payments have commenced to the Beneficiary, but prior
to the complete distribution of the Participant’s vested Account Balance, the
remaining value of the Participant’s Account Balance shall be distributed to the
Beneficiary’s estate in a cash lump sum payment within 90 days following his
death. If the Participant has not designated a Beneficiary, or if no Beneficiary
shall be living at the time of the Participant’s death, the value of the
Participant’s vested Account Balance shall be distributed in a cash lump sum
payment within 90 days following his death to the person or persons in the first
of the following classes of successive preference:

 

  1. The Participant’s surviving spouse.

 

  2. Equally among the Participant’s surviving children.

 

  3. Equally among the Participant’s surviving parent.

 

19



--------------------------------------------------------------------------------

  4. Equally among the Participant’s surviving brothers and sisters.

 

  5. The Participant’s executors or administrators.

Payment to one or more of such persons shall completely discharge the Plan with
respect to the amount so paid. Notwithstanding the above, if the Participant has
designated a Beneficiary under the SIP, such designation shall be deemed a
designation for purposes of this Plan unless a separate beneficiary designation
is made under this Plan in accordance with the foregoing.

H. Distribution for Unforeseeable Emergency. Effective January 1, 2005, if a
Participant shall establish to the satisfaction of the Savings Plan Committee or
its designee in accordance with principles and procedures established by the
Savings Plan Committee which are applicable to all persons similarly situated
that a withdrawal to be made by him pursuant to this Section VI.H. is to be made
by reason of an Unforeseeable Emergency, the Participating Employer shall
distribute to the Participant the amount reasonably necessary to meet such
Unforeseeable Emergency but not more than the value of his vested Account
Balance.

I. Other Permissible Payment Events. All or a portion of the value of the vested
Account Benefits may be paid if and to the extent reasonably necessary to permit
the Participant to avoid the violation of an applicable Federal, state, local or
foreign ethics law or conflicts of interest law within the meaning of final
Treas. Reg. Section. 1.409A-3(j)(4)(iii)(B).

J. No Post-Separation Elections. Notwithstanding anything herein to the
contrary, a Participant may not make any election(s) regarding the time and form
of the payment of the value of his vested Account Balance subsequent to the
occurrence of his Separation From Service.

 

20



--------------------------------------------------------------------------------

XVI. Administration of the Plan.

A. Administration. The Savings Plan Committee shall administer this Plan. As
Plan Administrator, the Savings Plan Committee shall have full discretionary
authority to determine all questions arising in connection with the Plan,
including its interpretation, application and administration, may adopt
procedural rules, and may employ and rely on such legal counsel, such actuaries,
such accountants and such agents as it may deem advisable to assist in the
administration of the Plan. Any and all decisions of the Savings Plan Committee
as to interpretation or application of this Plan shall be conclusive and binding
on all person, shall be given full force and effect, and shall be reviewed by
any court or arbitrator on an arbitrary and capricious standard, rather than a
de novo standard.

B. Delegation. The Savings Plan Committee may (1) designate a person or persons
and/or appoint an administrative committee to carry out the day-to-day
administration of the Plan, and (2) authorize any agent to execute or deliver
any instrument or make any payment on the Savings Plan Committee’s behalf or
provide such services as the Savings Plan Committee may require in carrying out
the provisions of the Plan.

C. Limitation of Liability. Neither the Savings Plan Committee nor any member of
the Board of Directors nor any officer, employee or agent of the Company shall
incur any liability individually or on behalf of any other individuals or on
behalf of the Company for any act, or failure to act, in relation to the Plan or
the funds of the Plan unless such action or inaction is adjudged to be due to
fraud. The Savings Plan Committee and each member of the Board of Directors
shall be entitled, in good faith, to rely or act upon any report or other
information furnished to him by any other officer or other employee of the
Company, the Company’s independent certified public accountants, or any
executive compensation consultant, legal counsel or other professional retained
by

 

21



--------------------------------------------------------------------------------

the Company. None of the Savings Plan Committee, the Compensation Committee or
any member of the Board of Directors shall be entitled to act on or decide any
matter relating solely to himself or any of his rights or benefits under the
Plan.

D. Indemnification. The Savings Plan Committee, each member of the Board of
Directors and their delegates, and the officers, employees and agents of the
Company shall be indemnified by the Company against any and all liabilities
arising by reason of any act, or failure to act, in relation to the Plan or the
funds of the Plan, including, without limitation, expenses incurred in the
defense of any claim relating to the Plan or the funds of the Plan, and amounts
paid in any compromise or settlement relating to the Plan or the funds of the
Plan, unless such action or inaction is adjudged to be due to fraud.

E. Claims Procedure. All claims for benefits under the Plan shall be submitted
and reviewed in accordance with the Claims Appeal Guidelines. No claimant shall
institute any action or proceeding in any state or federal court of law or
equity or before any administrative tribunal or arbitrator for a claim of
benefits under the Plan until the claimant has first exhausted the Plan’s review
procedures set forth in the Claims Appeal Guidelines. Any and all decisions of
the Company pursuant to the Claims Appeal Guidelines shall be conclusive and
binding on all persons, shall be given full force and effect, and shall be
reviewed by any court or arbitrator on an arbitrary and capricious standard,
rather than a de novo standard.

F. Expense. Expenses of the Savings Plan Committee attributable to the
administration of the Plan shall be paid directly by the Company.

 

XVII. General Provisions.

A. Termination of the Plan. The Board of Directors of the Company reserves the
right to terminate the Plan at any time, and the Company or any other
Participating Employer may terminate this Plan with respect to its Employees who
participate in the SIP; provided, however, that no such termination shall be
effective retroactively. As of the effective date of termination of the Plan:

1. The rights of a Participant to his Plan Account established under this Plan
shall become non-forfeitable.

 

22



--------------------------------------------------------------------------------

2. The Account Balance of any Participant (or his Beneficiary) whose Account
Balance payments have commenced shall continue to be paid;

3. No further amounts may be credited to the Plan Accounts of Participant whose
Account Balance payments have not commenced and such Participant (or his
Beneficiary) shall retain the right to an Account Balance hereunder; and

4. Account Balance payments that have not commenced as of the Plan termination
date may be accelerated provided that (a) the Company’s termination and
liquidation of the Plan does not occur proximate to a downturn in the financial
health of the Company, (b) no payment of Account Balances are made earlier than
12 months after all action necessary to irrevocably terminate and liquidate the
Plan has been completed other than payments that would be payable under the
terms of the Plan if the action to terminate and liquidate the Plan had not
occurred, (c) all payment of Account Balances are completed within 24 months
thereafter, (d) all other nonqualified account balance plans maintained by the
Company are terminated with respect to all participants in such plans and such
plans would be aggregated under final Treas. Reg. Section 1.409A-1(c), (e) the
Company does not adopt a new plan that would be aggregated with any terminated
plan under final Treas. Reg. Section 1.409A-1(c) if the Participant participated
in both plans, at any time within three years following the date the Company
takes all necessary action to irrevocably terminate and liquidate the Plan, and
(f) the conditions of final Treas. Reg. Section 1.409A-3(j)(ix)(C) are
satisfied.

 

23



--------------------------------------------------------------------------------

B. Plan Not a Contract of Employment. Nothing in this Plan shall be construed as
giving any Employee the right to be retained in the employ of any Participating
Employer. Each Participating Employer in the Plan expressly reserves the right
to dismiss any Employee at any time without regard to the effect which such
dismissal might have upon him under the Plan.

C. Amendment. This Plan may be amended at any time by the Compensation Committee
of the Board of Directors of the Company, or by the Savings Plan Committee at
any time in accordance with the materiality guidelines regarding modifications
to employee benefit plans established by the Compensation Committee, except that
no such amendment shall deprive any Participant of the amount then credited to
his Plan Account and vested at the time of such amendment.

D. Funding. All amounts payable in accordance with this Plan shall constitute a
general unsecured obligation of the Company and the other Participating
Employers. Benefits payable under this Plan, as well as any administrative costs
related to the Plan, shall not be funded and shall be made out of the general
assets of the Company and the other Participating Employers or any grantor trust
established for this purpose.

The Company may, in its discretion, establish a grantor trust for the benefit of
the Participants of the Plan. The assets placed in such trust shall be held
separate and apart from other Company funds and shall be used exclusively for
the purposes set forth in the Plan and the applicable trust agreement, subject
to the following conditions:

1. the creation of said trust shall not cause the Plan to be other than
“unfunded” for purposes of Title I of ERISA;

 

24



--------------------------------------------------------------------------------

2. the Company shall be treated as “grantor” of said trust for purposes of
Section 677 of the Code;

3. the agreement of such trust shall provide that its assets may be used upon
the insolvency or bankruptcy of the Company to satisfy claims of the Company’s
general creditors and that the rights of such general creditors are enforceable
by them under federal and state law;

4. the trust shall not be established as an offshore trust; and

5. the trust shall not provide that its assets will become restricted to the
payment of the Account Balances in the event of a change in the financial health
of the Company.

To the extent that a grantor trust is established by the Company, the Savings
Plan Committee may from time to time reserve unto itself the right to vote any
shares of equity securities held in a trust fund or may permit such other
committee, or investment manager or managers as it may designate to exercise
such responsibility.

No Participant or Beneficiary shall have any right, title or interest whatsoever
in or to any investments that the Company may make to aid the Company in meeting
its obligation hereunder or assets held by any trust. Nothing contained in this
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Company and any Participant or Beneficiary. To the extent that any person
acquires a right to receive payments from the Company hereunder, such rights are
no greater than the right of an unsecured general creditor of the Company.

E. Facility of Payment. In the event that the Company shall find that a
Participant or Beneficiary is unable to care for his affairs because of illness
or accident, or because such individual is a minor or has died, the Company may,
unless a claim shall have been

 

25



--------------------------------------------------------------------------------

made therefore by a duly appointed legal representative, direct that any benefit
payment due to him pursuant to this Plan, to the extent not payable from a
grantor trust, be paid on his behalf to his spouse, a child, a parent or other
blood relative, or to a person with whom he resides, and any such payment so
made shall be a complete discharge of the liabilities of the Company and the
Plan therefor.

F. Withholding Taxes. The Company shall deduct from any payment made under the
Plan the amount of withholding taxes due any federal, state or local authority
in respect of such payment and take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for payment of such
withholding.

G. Compliance with Code Section 409A.

1. It is intended that the terms of the Plan and Participant and Beneficiary
rights hereunder meet applicable requirements of Code Section 409A and the final
Treasury Regulations promulgated thereunder so that a Participant or Beneficiary
is not deemed to be in constructive receipt of compensation until such time as
benefits are actually paid. The Plan shall be interpreted and administered to
the extent possible in a manner consistent with the foregoing statement of
intent.

2. In each case where the Plan provides for the payment of amounts that were
accrued or vested after December 31, 2004 within a designated period of time
after Separation From Service (e.g., within 60 days after Separation From
Service) and such period begins and ends in different calendar years, the exact
payment date within such range shall be determined by the Plan Administrator, in
its sole discretion, and the Participant shall have no right to designate the
year in which the payment shall be made.

 

26



--------------------------------------------------------------------------------

3. If the Participant (or his Beneficiary) notifies the Savings Plan Committee
(with specificity as to the reason therefore) that the Participant (or his
Beneficiary) believes that any provision of this Plan (or of any award of
compensation) would cause the Participant (or his Beneficiary) to incur income
tax prior to the receipt of payment or any additional tax or interest under Code
Section 409A and, upon notice, the Savings Plan Committee or its designee
concurs with such belief, or if the Savings Plan Committee or its designee
(without any obligation whatsoever to do so) independently makes such
determination, the Savings Plan Committee or its designee shall, after
consulting with the Participant (or the Beneficiary), reform such provision to
the extent possible to attempt to comply with Code Section 409A or to be exempt
from Code Section 409A.

4. In no event whatsoever shall the Company be liable for any additional tax
interest or penalties that may be imposed on the Participant (or his
Beneficiary) as a result of Code Section 409A or any damages for failing to
comply with Code Section 409A.

H. Construction.

1. This Plan shall be construed, regulated, administered and enforced under the
laws of the State of New York, without regard to its conflict of laws
provisions, to the extent such laws are not superseded by applicable federal
law.

2. Whenever appropriate, words used herein in the singular may be read in the
plural, or words used herein in the plural may be read in the singular; the
masculine may include the feminine.

 

27



--------------------------------------------------------------------------------

3. The illegality of any particular provision of this document shall not affect
the other provisions and the document shall be construed in all respects as if
such invalid provision were omitted.

4. Headings and subheadings in the Plan are for reference only, and if there is
any conflict between such headings or subheadings and the text of the Plan, the
text shall control.

I. Successors and Assigns. The Plan shall be binding on the Company’s successors
and assigns. No right, title or interest of any kind in the Plan shall be
transferable or assignable by a Participant (or his Beneficiary) or be subject
to alienation, anticipation, sale, pledge, encumbrance, garnishment, attachment,
levy, execution or other legal or equitable process, nor be subject to debts,
contracts, liabilities or engagements, or torts of any Participant (or his
Beneficiary). Any attempt to alienate, sell, transfer, assign, pledge, garnish,
attach or take any other action subject to legal or equitable process or
encumber or dispose of any interest in the Plan shall be void.

 

XVIII. Effective Date.

This amended and restated Plan shall be effective as of January 1, 2007, except
as otherwise specified herein.

 

28